UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):April 18, 2012 GREEN PLANET GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-136583 41-2145746 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 14988 N. 78th Way, Suite 103, Scottsdale, AZ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 480-222-6222 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 18, 2012, the Company announced that it had completed negotiations with Porter Capital whereby it had received a short-term 90-day loan of $250,000 which will be used as a security deposit that will trigger additional investments that will total $240 million. These investments represent approximately 20% of the total project cost of $1.2 billion. Attached hereto as Exhibit 99.1 is the press release issued onApril 18, 2012. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press Release issued on April 28, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:April 27, 2012 GREEN PLANET GROUP, INC. By: /s/Edmond L. Lonergan Edmond L. Lonergan President and Chief Executive Officer 3
